EXHIBIT 10.23
 
 
EastBridge Investment Group Corp.       CONFIDENTIAL
 
Bridge Capital Raise Agreement
Contract No. 100510 v5


Party A:
FIZZA, LLC (“Party A”)
4860 Cox Road, Suite 200
Glen Allen, Virginia 23060,
U.S.A.

          
Party B:
EastBridge Investment Group Crop. (“Party B”), a company registered in Arizona,
U.S.A., at 8040 E. Morgan Trail, Suite 18, Scottsdale, AZ 85258, U.S.A.



AGREEMENT, with an effective date this 1st day of December, 2010 (“Agreement”),
by and between Party A and Party B;


RECITALS


Whereas: Mr. George Clark, through FIZZA, LLC controlled by Mr. George Clark,
desires to start its consumer health and wellness beverage business in the
U.S.A.;


Whereas: EastBridge Investment Group is in the business of assisting companies
to go public in the United States and to become listed on a U.S. stock exchange.
EastBridge also assists companies to raise capital for their operating and
expansion needs;


Now therefore, the parties agree as follows:


Article 1 - Listing Service
Party B agrees to help Party A raise bridge capital up to $300,000 on a best
effort basis. It is further understood that if the minimum sum of $300,000 is
not raised within sixty (60) days from the effective date of this Agreement,
FIZZA, LLC will not be able to produce the product and to introduce it into the
market in a timely fashion, and therefore, the Agreement will become null and
void, unless extended by both parties in writing at any time after the
agreement’s expiration date.


Article 2 – Terms and Conditions


 
1.    Party B shall assist Party A to raise seed capital in 60 days under the
following assumption:

a. Party A is free from material law suits or scandals, etc., which are
detrimental to the intangible assets of Party A;
b. Any investment accepted by FIZZA, LLC from an investor introduced by Party B
will only be completed upon the execution by both parties of the following
minimal documents:
 
i.
A Formal Private Placement Memorandum prepared by Party A's Corporate Counsel.

 
ii.
A Subscription Agreement prepared by Party A's Corporate Counsel.


 
 

--------------------------------------------------------------------------------

 
 
EastBridge Investment Group Corp.       CONFIDENTIAL

 
 
iii.
Any documentations required by the investors and approved by Party A's Corporate
Counsel

 
 
2.    Party A agrees that when the seed capital raise of $300,000 is complete or
60 days from the date of the execution of this agreement, this agreement
expires.

 
Article 3 - Timely Report
The Parties shall be liable for notifying the other party on a timely basis
regarding the progress and any changes associated with this listing agreement.


Article 4 - Fees and Manner of Payment
1.
CASH for Bridge Capital:  For Party B's successful bridge capital raise service,
Party A agrees to pay a cash fee of [**] of the money raised for its advisory
work. This cash fee will be paid out from the bridge capital raise

2.
EQUITY:  Party A will deliver to Party B [**] of its equity shares after the
successful completion of at least $300,000 seed capital raise.



Article 5 - Treatment of Cash Fee and Stock Equity for Failure of Listing
Party A has the exclusive right to approve all capital raise negotiations with
any potential investor. The CASH paid to Party B at the successful completion of
an investment from an investor introduced by Party B is considered earned and
not refundable. The stock equity paid to Party B at the successful completion on
an investment from an investor introduced by Party B is considered earned and
non-returnable as follows:


[**] Equity – After the bridge capital of at least $300,000 is raised;


Article 6 - Consent to Invitation
In order for Party B to make efficient introductions of Party A to the U.S.
investors and the stock market, Party A agrees to update Party B in a timely
manner of its new business developments in order for Party B to understand more
of Party A’s business operation.


Article 7 - Confidentiality
Party A and Party B shall be responsible for actively maintaining the
confidentiality of the terms of this agreement and all business data of the
other party under the FIZZA, LLC and EastBridge Investment Group Corp Mutual NDA
executed by both parties.


Article 8 – Applicable Law
For matters not included herein, the unified commerce law of the United States
of America (U.S.A.) shall apply to this agreement; implementation and
construction of this Contract shall be governed by the state commerce laws of
the State of Virginia.


Article 9 - Dispute Settlement
_______________
 
[**]Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

 
 

--------------------------------------------------------------------------------

 
 
EastBridge Investment Group Corp.       CONFIDENTIAL


For all disputes and differences relevant hereto or arising from performance
hereof, the Parties shall first try to settle them through friendly
consultation. If no agreement is reached within 30 days as of the date of the
occurrence of the dispute or difference, either party may submit the dispute to
U.S. Arbitration and Mediation Center for arbitration in accordance with then
applicable arbitration rules. The arbitration award shall be final and binding
on both parties.
 
Article 10 - Entire Agreement
This Agreement shall be the final and complete contract between the Parties, and
shall supersede all previous agreements between the Parties, oral or written.
 
Article 11- Miscellaneous
If this agreement has versions of more than one language, the English version
shall govern in case of dispute or inconsistency between them.
 
Article 12 - Effectiveness and Modification
This agreement shall become effective as of the date when it is signed by both
parties. The Parties may modify or supplement this agreement in writing, and
written modification or supplementation to this agreement signed by the Parties
shall be an integral part hereof, and shall have the same legal effect as this
Contract.
 
Article 13 - Duplicates
This agreement shall be served in four copies, with each party holding two, each
with the same legal effect.
 
Article 14 - Assignment
This Agreement shall inure to the benefit of, and be binding upon, the parties
hereto and their successors and assigns; provided, however, that any assignment
by any party of its rights under this Agreement without the written consent of
the other parties shall be void.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, THE PARTIES HERETO HAVE EXECUTED THIS AGREEMENT ON THE DATE
FIRST ABOVE WRITTEN
 

         
/s/George Clark 
   
/s/ Norm Klein
  Authorized representative name,     Authorized representative name,   George
Clark     Norm Klein  
signature and title: President & Chairman
   
signature and title: COO/CFO
 


 